DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) With respect to claims 2 and 3, the term “is optionally implemented as a gate valve or dam” renders the scope of the claims indefinite in that it is not clear if a gate valve or dam are actually required by these claims, in which case this should be more positively recited, or if a gate valve or dam are not necessarily required by the claims, in which case this term should be deleted.
2) With respect to claim 11, the term “configured to be evacuated to generate an, with respect to..” renders the claim indefinite in hat it is not stated what the evacuated components are intended to generate, rendering the scope f the claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6, 7, 8 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims are not properly limiting upon apparatus claim 1 from which they depend since these claims recite either only a manner or method of operation of the claimed apparatus (claims 5-7 and 10) or the material to be worked upon by the apparatus (claim 8), where any embodiment meeting the limitations of claim 1 could be operated in the manner of claims 5-7 and 10 upon the materials recited in claim 8. It has been held that the manner or method of operation of an apparatus, or the material to be worked upon by an apparatus cannot alone, be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114 and 2115. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,082,413 (GB’413). GB’413 teaches casting equipment (in the embodiment of figure 1 for example), for casting a melt into a cast product (in casting apparatus 8), comprising a supply reservoir (6) for supplying a melt (15), a distribution reservoir (1,5), a casting apparatus (11, 17’’, 8) for producing the cast product, a supply conduit (3) fluidly connecting the supply reservoir and the distribution reservoir, an electromagnetic pump (17’) provided on the supply conduit operable to generate a force in the melt in the supply conduit, a level sensor measuring a level of the melt in the distribution reservoir (see pages 1-2 lines 75-16 and pages 2-3 lines 116-3 where melt levels are detected and measured), outputting a level signal and a controller connected to both the pump (17’) and level sensor to control the operation of the pump (see claims 10-11 for example), where the supply conduit is sealed or sealable from the atmosphere, and where during operation the casting equipment is configured to maintain a flow path where the melt pat is higher in either of the supply reservoir or the distribution reservoir and the pump is operated to control the melt levels (see pages 1-2 lines 75-16 and pages 2-3 lines 116-3 for example) thereby showing all aspects of the above claims since the apparatus of GB’413 could, if desired, be operated in the manner recited on the material recited (aluminum).
With respect to claims 2 and 3, GB’413 teaches nozzles and valves (4, 11 for example) which may open and shut.
With respect to claim 11, the casting equipment is configured to be evacuated.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB’413. As applied to claim 1 above, GB’413 shows al, aspects of the above claims except the specific showings of old and well known electromagnetic pumps (DC pumps) or known continuous casting arrangements, although each of these are allowable in the embodiments of GB’413. Motivation to employ known types of electromagnetic pumps and continuous casting arrangements which are required but not expressly shown by GB’413, such as direct current electromagnetic pumps and known continuous casting arrangements, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 5,388,633 showing a further example of prior art casting arrangements, and US 2021/0323050 (the publication of the instant application) are also cited.

 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk